COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In the Interest of M.A.A., A.M.V., N.A.V., J.A.V., children

Appellate case number:   01-20-00709-CV

Trial court case number: 2019-02310J

Trial court:             313th District Court of Harris County

        This appeal involves the termination of the parent-child relationship. Appellant, R.M.,
has filed an unopposed motion to extend time to file his brief. The motion is GRANTED.
Appellant’s brief is due on December 28, 2020.
        Because this is a termination case, the Court is required to bring this appeal to final
disposition within 180 days of the date of the notice of appeal was filed so far as reasonably
possible. See TEX. R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app.
For this reason, no additional extensions of time to file a brief will be granted absent
extraordinary circumstances. See TEX. R. APP. P. 38.6(d).
       It is so ORDERED.


Judge’s signature: ___________/s/ Julie Countiss___________________
Acting individually

Date: December 10, 2020